Citation Nr: 0721389	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO. 05-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from December 1972 until May 
1976 and subsequent service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The veteran's spine disability is not productive of favorable 
ankylosis of the entire spine or forward flexion of the spine 
of 15 degrees or less. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent have 
not been met for the veteran's lumbar spondylosis. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in the December 2004. Although this notice does 
not provide any information concerning the effective date for 
the award of benefits if a higher evaluation is awarded, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
since this decision affirms the RO's denial of an increased 
rating, the veteran is not prejudiced by the failure to 
provide that information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). Therefore, the duty to notify and the duty to assist 
have been satisfied, and the claim can be examined on the 
merits.

Merits of the Claim

The veteran was initially granted service connection in an 
August 1976 rating decision, and a noncompensable rating was 
assigned under Diagnostic Code 5003 for degenerative disc 
disease. The veteran was subsequently granted a 20 percent 
disability rating in February 2005, when his disability was 
recharacterized as lumbar spondylosis and evaluated under 
Diagnostic Code 5242. The veteran contends a higher 
disability rating should be granted because his disability 
has worsened, which has caused him to experience difficulty 
with his work. Since the preponderance of the evidence of 
record is against the veteran's claim, the appeal will be 
denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. The Board will also consider the potential 
application of various other provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995). 

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.

The veteran's VA outpatient treatment records include a June 
2004 lumbar MRI, which found straightening of the lumbar 
lordosis and posterior bulging of annulus fibrous L3-L4 and 
L4-L5. A VA neurosurgery consult in November 2004 found the 
veteran to have lower back pain that extended to the left 
lower extremities. The veteran exhibited severe pain on 
palpation of the L-S area and pain when performing single leg 
raises. The VA examiner reviewed a non-VA MRI and a non-VA 
EMG to review, which showed no disc herniation or surgical 
pathology that would explain his symptoms and left L5 
radiculopathy respectively. 

In December 2004, VA x-rays showed was normal preservation of 
the vertebral body heights and intervertebral spaces, normal 
posterior elements of the spine, visible anterior osteophyte 
formation throughout the lumbar spine, normal mineralization, 
and unremarkable paravertebral soft tissues. The VA examiner 
found lumbar spondylosis and labelled it diagnostically as a 
"minor abnormality." 

The veteran provided his VA examiner a privately obtained 
physical medicine and rehabilitation electrodiagnostic 
examination for review in January 2005. The VA examiner 
interpreted this information as indicating membrane 
irritability potential on the left lumbar paravertebral 
muscles and the left extensor hallucis longus muscle, as well 
as, normal nerve conduction velocity with all the muscle 
latencies and amplitudes tested. The examiner concluded that 
the veteran had an abnormal study and left L5 radiculopathy. 

The veteran was provided a VA spine examination in January 
2005, which specifically addressed the criteria necessary to 
make a rating evaluation. The veteran described having 
difficulty lifting objects and walking long distances due to 
low back pain. The veteran also described having flare-ups 
three times a month with a duration of two to three days, 
when the pain would become severe. 

The examiner found the veteran to have a normal gait and his 
lumbar spine to have normal lordosis, no muscle spasm, and no 
ankylosis. The VA examiner also found forward flexion of 50 
degrees. The veteran's extension was 20 degrees, at which 
point extension became painful. A left lateral flexion of 30 
degrees, a right lateral flexion of 30 degrees, and a 
rotation of 40 degrees bilaterally were also found. The 
veteran's range of motion was limited due to pain. 

A neurological examination was also performed during the VA 
examination, which found normal pinprick sensation in the 
normal extremities, no muscle atrophy, and normal tone and 
strength. Reflexes had no Babinski or clonus. The veteran had 
no bowel or bladder dysfunction and was negative for 
Lasegue's sign. The x-ray of the lumbar spine showed 
spondylosis. 

Regulations pertaining to the criteria for evaluating 
degenerative arthritis of the spine, under Diagnostic Code 
5242, provide for evaluations with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. A disability evaluation of 30 percent would only be 
warranted upon a showing of favorable ankylosis of the entire 
cervical spine or forward flexion of the cervical spine of 15 
degrees or less. A 40 percent evaluation would only be 
warranted if there is unfavorable ankylosis of the entire 
cervical spine, forward flexion of the thoracolumbar spine of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent rating requires unfavorable 
ankylosis of the entire thoracolumbar spine. A 100 percent 
rating is granted if the veteran has unfavorable ankylosis of 
the entire spine. 38 C.F.R. § 4.71a. 

Although the evidence illustrates limitation in motion, it 
fails to document any ankylosis or limited forward flexion of 
the cervical spine, which would be necessary to warrant a 30 
percent evaluation. Furthermore, there are no neurological 
manifestations that would entitle the veteran to a separate 
evaluation under a different Diagnostic Code for neurologic 
abnormalities. 

With due consideration to the provisions regarding painful 
motion under 38 C.F.R. §§ 4.159, 4.7, 4.10 and 4.40, the 
medical evidence of record shows that the appellant's 
orthopedic lumbar symptomatology does not approximate the 
schedular criteria for a rating evaluation in excess of 20 
percent. The pain and functional limitations caused by the 
lumbar spine disorder are contemplated in the evaluation for 
the orthopedic symptomatology of the lumbar spine that is 
represented by the 20 percent rating. There is no medical 
evidence showing that the appellant has ever had ankylosis of 
the lumbar spine. Additionally, incapacitating attacks of 
lumbar spine disc syndrome have not been demonstrated. As 
noted above, the veteran's back disorder is characterized by 
moderate limitation of motion, as manifested by pain and the 
resulting functional loss. 

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply.  Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim 
for a higher rating evaluation for lumbar spondylosis is 
denied. 


ORDER

An evaluation in excess of 20 percent for lumbar spondylosis 
is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


